Citation Nr: 1600124	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-23 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a stomach condition.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to November 2007.  The record reflects that he returned to active duty in October 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction subsequently transferred to the RO in Winston-Salem, North Carolina.

In his June 2009 Substantive Appeal (VA Form 9), the appellant requested a Board hearing at a local VA office.  Thereafter, the RO scheduled the Veteran for a Travel Board hearing to be held in July 2015.  However, the Veteran failed to report for this hearing, and no good cause has been shown for this failure to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In an April 2015 telephone call, the Veteran indicated that he wished to withdraw his appeal and that he would submit that request in writing.  See April 2015 Report of General Information.  Because no such written request was received by the AOJ, the Board sent the Veteran a clarification letter in September 2015 asking him to submit a signed statement indicating his desire to withdraw his appeal.  The letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he wished to continue his appeal.  To date, the Veteran has not responded to the September 2015 letter.  Accordingly, the Board finds that the appeal is not withdrawn.  See 38 C.F.R. § 20.204 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims.

As an initial matter, clarification is needed regarding the Veteran's current active duty status.  The Veteran's first period of active duty ended in November 2007, and he filed the instant claim for compensation in May 2008.  In November 2009, the Veteran informed the RO that he had reentered active duty.  As of April 2015, the Veteran was still on active duty.  See April 2015 Report of General Information.

VA's Office of General Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a veteran's reentry on active duty would not provide a basis for denying the Veteran's claim without taking the required action.  The General Counsel advised that in cases where a veteran reenters active duty while claims for VA benefits are pending, VA necessarily may defer its action on the claim until such time as the required actions can be taken.  More importantly, the General Counsel concluded that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination.  See VAOPGCPREC 10-2004, pages 5-9.  Therefore, any development that can be accomplished now must be accomplished now.

In June 2008, the Veteran underwent a VA examination to determine the etiologies of any diagnosed left shoulder or stomach conditions.  The examination report indicates that the Veteran is not currently diagnosed with either of these conditions.  However, it is unknown whether the Veteran has sought medical treatment during his latest active duty period for any conditions related to his stomach or his left shoulder.  Further, given that it is unclear based on a review of the Veteran's claims file whether he has been released from active duty, or when he will be released, consideration of the Veteran's claims should be deferred in order to obtain all of the Veteran's updated treatment records and, if necessary, provide the Veteran with updated VA examinations and opinions to determine the etiology of any diagnosed left shoulder or stomach conditions. 

The Board further notes that an additional theory of entitlement for the Veteran's claimed stomach condition (i.e., as secondary to his now service-connected PTSD) is reasonably raised by the record.  In this regard, the June 2008 examiner, in discussing the Veteran's stomach condition, noted that the Veteran reported that his stomach condition "occurred as a side effect of his PTSD."  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011). 

To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  

Lastly, the record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  Specifically, in the May 2009 statement of the case, the RO indicated that it had reviewed VA treatment records from the Seattle VA Medical Center (VAMC) dated from May 2008 to January 2009, and it specifically referenced a December 2008 VA treatment record showing that the Veteran reported stomach symptoms.  The Board notes that the most recent VA treatment records associated with the claims file are dated in August 2008.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those indicated above that were reviewed by the RO, as indicated in the May 2009 statement of the case.  See 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim for entitlement to service connection for a stomach condition.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records, particularly including records from the Seattle VAMC referenced in the May 2009 statement of the case, as well as any other VA treatment records dated from August 2008 to the present.  If no such records are located, that fact should be documented in the claims file.  

3. Ask the Veteran to inform VA as soon as possible after he has completed his period of active duty.

4. The AMC/RO should then clarify through the National Personnel Records Center (NPRC) and any other appropriate sources the dates of the Veteran's current period of active duty, including the date that such active duty began and ended. 

Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, the AMC/RO should obtain service treatment records from his most recent period of active duty, particularly entrance and separation examination reports and reports of clinical evaluations.  Copies of all such available documents must be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

5. Additionally, after it has been confirmed that the Veteran is no longer on active duty, contact the Veteran and ask him whether he has received any additional post-service VA or private treatment pertaining to any of the claims on appeal.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  All development efforts should be documented in the claims file.

6. Following completion of the above, review the claims file and undertake any additional development deemed necessary.  This may include making arrangements for VA medical examinations to determine the etiologies of any diagnosed stomach or left shoulder conditions noted in the Veteran's updated service treatment records or within any additional evidence submitted by the Veteran.

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




